DETAILED ACTION
This office action is in response to the communication dated 21 September 2022 concerning application 16/868,907 filed on 07 May 2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 29-37 are pending and under consideration for patentability; claims 30-36 have been amended to correct minor typographical/grammatical issues. 

Response to Arguments
Applicant's arguments filed 21 September 2020 have been fully considered, but they are not persuasive.
Applicant argues that the Office has taken Official Notice when proposing that a flexible material has an elongation limit (p. 4 of the Arguments).  The Examiner respectfully disagrees and submits that no Official Notice was taken when making this statement.  The Examiner was simply explaining that an elongation limit is a material property of any flexible or expandable material, a point that Applicant does not seem to dispute.  Applicant describes that the claimed elongation limit is “a point at which a material ‘resists further elongation thereafter as far as possible’” (p. 5 of the Arguments, quoting [0078] of Applicant’s Specification).  Applicant further states that “the claimed "elongation limit" refers to a specific property of the claimed "first material" at which the material no longer elongates, allowing for, for example, a precise deformation. Such a feature is distinct from a limit at which a material experiences a critical failure as suggested by the Office Action” (p. 5 of the Arguments).  The Examiner respectfully submits that “a point at which a material resists further elongation” (as described by Applicant) or a point “at which the material no longer elongates” (as described by Applicant) is akin to stating a “maximum amount that the material can elongate” (as described by Examiner).  There is no discernable difference between the definition being used by the Applicant and that being used by the Examiner.  Stated in a different way, a maximum point of elongation is an “elongation limit.”  According to Applicant, beyond the “elongation limit,” the material resists further elongation.  According to Examiner, beyond the maximum amount that a material can elongate, the material will no longer elongate, but rather will tear, break, crack, or experience some other failure when force is applied.  The Examiner respectfully submits that the two explanations are not mutually exclusive, but rather one in the same.  Therefore, the Examiner respectfully maintains that a maximum amount of elongation is akin to an elongation limit, and further that this is a property of a flexible material.  
Applicant argues that McBride in view of Case does not suggest the limitation of “wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade” (p. 6 of the Arguments).  In support of this, Applicant argues that “Case’s disclosure of selectively allowing flow in different directions based on a pressure differential in no way teaches or suggests "a fluid counter pressure" produced "when the rotor is rotating" such that a person of ordinary skill in the art would be on notice of the claimed feature” (p. 7 of the Arguments).  The Examiner respectfully submits that the fluid counterpressure, as claimed by Applicant, acts to deploy the rotor blades so that, when the rotor rotates in one direction, the fluid counterpressure acts to expand the rotor blades.  When the rotor rotates in the opposite direction, the fluid pressure acts to fold up the rotor blades, so that they can be withdrawn from the vessel (or other physiological location) in which the rotor is positioned.  The McBride reference teaches these limitations, for example in paragraphs [0006], [0045], and [0047].  The Case reference was introduced to describe deformable leaflets, not the fluid counterpressure.  As Case does teach deformable leaflets, the Examiner respectfully maintains that McBride in view of Case suggests the claimed subject matter. 
The Examiner acknowledges the Applicant’s arguments regarding the Grabau reference but respectfully submits that, for at least the reasons set forth above regarding the McBride and Case references, the arguments are not persuasive.  No specific arguments have been set forth for the purported features of Grabau.   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 29-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McBride et al. (US 2006/0062672 A1) in view of Case et al. (US 2007/0093887 A1) and Grabau et al. (US 2005/0180854 A1).
Regarding claim 29, McBride describes a fluid pump ([0042]) comprising a rotor with at least one rotor blade for conveying fluid ([0042]), the rotor being variable with respect to its diameter between a compressed state (figure 1B) and an expanded state (figure 1A), wherein the at least one rotor blade deforms as the rotor transitions between the compressed state and the expanded state ([0043] - [0044]), wherein the at least one rotor blade has a leading side and a trailing side with respect to a direction of rotation during conveying pump operation (figures 1A, 1B, and 2, leading and trailing edges with respect to the axis of rotation, direction of fluid flow shown with arrows; [0059]), and wherein the material comprising the rotor blade has a permanent elongation limit ([0071]).   Specifically regarding the limitation of a permanent elongation limit, the Examiner respectfully submits that, with any flexible material, an elongation limit is an inherent property, as there will be some maximum amount that the material can elongate, or stretch, before tearing, cracking, breaking, or experiencing some other critical failure. 
McBride does not explicitly disclose wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, and wherein the leading side of the rotor blade comprises a first material and the trailing side of the rotor blade comprises a second material. 
Regarding the rotor being configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, the Examiner notes that McBride does describe wherein rotation may be used to aid in deploying the fluid pump ([0045]) and wherein the fluid pump may self-deploy to an expanded state ([0047]).  Case also describes artificial valves with leaflets, including wherein the leaflets have different configurations and are deformable by means of fluid pressure ([0034]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the fluid pressure based deformation leaflets, or “blades,” as described by Case, in the fluid pump described by McBride, as doing so advantageously allows the rotor blades to adjust their configuration based on the surrounding changes in fluid pressure, which is a goal of both Case ([0034]) and McBride ([0042] - [0047]).  
Regarding the composition of the leading and trailing sides, the Examiner notes that McBride describes the use of non-linear materials for the blades, so that the blades are stiffer at operating loads and more flexible when stored ([0072]).  Similarly, Grabau also describes manufacture of composite blades such that different materials may be used for the leading and trailing sides of the blade ([0053], [0058]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a blade with different leading and trailing side properties, similar to that described by Grabau, when using the pump described by McBride and Case, as doing so advantageously allows the resulting blades to account for the different stresses experienced by the leading and trailing edges, as discussed by Grabau ([0053]).  
Regarding claim 30, Grabau further describes wherein stretch-resistant fibers are embedded in the first material ([0053]).  
Regarding claim 31, Grabau further describes wherein the stretch-resistant fibers are more stretch-resistant than the first material ([0053]). 
Regarding claim 32, Grabau further describes wherein the stretch-resistant fibers are selected from at least one of high-strength plastic fibers, glass fibers, or carbon fibers ([0055]). 
Regarding clam 33, McBride further describes wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor ([0042] - [0046] and figure 1B, the rotor blade appears to be unstretched, and therefore the fibers comprising the blade are unstretched).
Regarding claim 34, McBride and Grabau describe wherein the stretch-resistant fibers are stretched in the expanded state of the rotor (McBride: [0042] - [0046] and figure 1A, the rotor blade appears to be stretched, and therefore the fibers comprising the blade are stretched; Grabau: [0053], [0071]).
Regarding claim 35, Grabau further describes wherein the first material differs from the second material ([0053], [0058]). 
Regarding claim 36, McBride further describes wherein the rotor is variable with respect to its diameter between the compressed state, a first expanded state, and a second expanded state ([0042] - [0046] describe the different states that the blades can assume; figures 1A, 1B, and 2 embody different states). 
Regarding claim 37, Case further describes wherein an expanded state is achieved by means of a fluid counterpressure ([0034]), and McBride further describes wherein the expanded state results from conveyance of fluid during rotation of the rotor during conveying pump operation ([0075]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-31 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,721,516. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a fluid pump comprising a rotor and a blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state and an expanded state, wherein the rotor blade deforms, wherein the rotor blade has a leading side and a trailing side, wherein the rotor is configured such that fluid counterpressure is produced counter to the direction of rotation against the leading side, wherein the leading side comprises a first material and the trailing side comprises a second material, and wherein the first material has a permanent elongation limit.  A brief, but non-exhaustive matching of the pending claims and the issued claims is provided below. 
Application No. 16/868,907
Pending Claims
U.S. Patent No. 8,721,516
Issued Claims
29. 
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, and an expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, and the expanded state, wherein the at least one rotor blade has a leading side and a trailing side with respect to a direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, 













and wherein the leading side of the rotor blade comprises a first material and wherein the trailing side of the rotor blade comprises a second material, 



wherein the first material has a permanent elongation limit.
1.
A fluid pump, in particular liquid pump having a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a first, compressed state and a second expanded state, wherein the at least one rotor blade is deformable between a first state which it assumes in the compressed state of the rotor and a second state which it assumes in the expanded state of the rotor by means of a fluid counterpressure during a rotation of the rotor during pump operation, wherein the at least one rotor blade has a leading and a trailing side in a direction of movement during the conveying operation, characterised in that said leading side and said trailing side have different configurations in a form of different material properties and/or constructional assembly at least along a part of a distance between a radially outer tip of the at least one rotor blade and a radially inner end of the at least one rotor blade, wherein the at least one rotor blade has a plurality of shaped elements created from the blade trailing side, said shaped elements being selectively separated from one another by notches in said blade trailing side in said first state.



5.
A fluid pump according to claim 4, characterised in that the leading side of the at least one rotor blade comprises a first material and the trailing side comprises a second material which is different from the first material.

7.
A fluid pump according to claim 6, characterized in that the first material has a permanent elongation limit.
30.
The fluid pump of claim 29 wherein stretch-resistant fibers are embedded in the first material
8. 
A fluid pump according to claim 6, characterised in that fibres are embedded into the first material and are more stretch-resistant than the first material.
31. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are more stretch-resistant than the first material.
8. 
A fluid pump according to claim 6, characterised in that fibres are embedded into the first material and are more stretch-resistant than the first material.
35.
The fluid pump of claim 29 wherein the first material differs from the second material.
5.
A fluid pump according to claim 4, characterised in that the leading side of the at least one rotor blade comprises a first material and the trailing side comprises a second material which is different from the first material.


Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,721,516 in view of Grabau.  Regarding claim 32, although the ‘516 patent does not explicitly disclose wherein the stretch-resistant fibers are selected from at least one of high-strength plastic fibers, glass fibers, or carbon fibers, Grabau discloses this limitation ([0055]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a blade with stretch-resistant fibers comprising the materials listed by Grabau, when using the pump described by the ‘516 patent, as doing so advantageously allows the resulting blades to account for the different stresses experienced by the edges, as discussed by Grabau ([0053]).  

Claims 33, 34, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,721,516 in view of McBride.  Regarding claims 33 and 34, although the ‘516 patent does not explicitly disclose wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor and stretched in the expanded state of the rotor, McBride describes these limitations ([0042] - [0046]; figures 1A and 1B).  Regarding claims 36 and 37, although the ‘516 patent does not explicitly disclose wherein the rotor is variable between the compressed state, a first expanded state, and a second expanded state, which is achieved by fluid counterpressure resulting from conveyance of fluid during rotation of the rotor, McBride describes these limitations ([0042] - [0046], [0075]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the locations and properties of the fibers as well as the configuration of the different expanded states of the rotor, in a manner similar to that described by McBride, when using the pump described by the ‘516 patent, as doing so advantageously allows the resulting rotor and blades to optimally respond to changes in the compression state of the pump. 

Claims 29-31 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,998,792. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a fluid pump comprising a rotor and a blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state and an expanded state, wherein the rotor blade deforms, wherein the rotor blade has a leading side and a trailing side, wherein the rotor is configured such that fluid counterpressure is produced counter to the direction of rotation against the leading side, wherein the leading side comprises a first material and the trailing side comprises a second material, and wherein the first material has a permanent elongation limit.  A brief, but non-exhaustive matching of the pending claims and the issued claims is provided below. 
Application No. 16/868,907
Pending Claims
U.S. Patent No. 8,998,792
Issued Claims
29. 
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, and an expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, and the expanded state, wherein the at least one rotor blade has a leading side and a trailing side with respect to a direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, 









and wherein the leading side of the rotor blade comprises a first material and wherein the trailing side of the rotor blade comprises a second material, 


wherein the first material has a permanent elongation limit.
1.
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, the first expanded state, and the second expanded state, and wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation, wherein the at least one rotor blade has a leading side and a trailing side with respect to the direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, the fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade and the at least one rotor blade is resultingly deformed so as to widen the diameter of the rotor.

5.
The fluid pump of claim 4, wherein the leading side of the at least one rotor blade comprises a first material and the trailing side comprises a second material which is different from the first material.

7.
The fluid pump of claim 5, wherein the first material has a permanent elongation limit.
30.
The fluid pump of claim 29 wherein stretch-resistant fibers are embedded in the first material
8. 
The fluid pump of claim 5, wherein fibers are embedded into the first material and wherein the fibers are substantially more stretch-resistant than 
the first material.
31. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are more stretch-resistant than the first material.
8. 
The fluid pump of claim 5, wherein fibers are embedded into the first material and wherein the fibers are substantially more stretch-resistant than 
the first material.
35.
The fluid pump of claim 29 wherein the first material differs from the second material.
5.
The fluid pump of claim 4, wherein the leading side of the at least one rotor blade comprises a first material and the trailing side comprises a second material which is different from the first material.
36.
The fluid pump of claim 29 wherein the rotor is variable with respect to its diameter between the compressed state, a first expanded state, and a second expanded state.
1.
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, the first expanded state, and the second expanded state, and wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation, wherein the at least one rotor blade has a leading side and a trailing side with respect to the direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, the fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade and the at least one rotor blade is resultingly deformed so as to widen the diameter of the rotor.
37. 
The fluid pump of claim 36, wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation.
1.
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, the first expanded state, and the second expanded state, and wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation, wherein the at least one rotor blade has a leading side and a trailing side with respect to the direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, the fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade and the at least one rotor blade is resultingly deformed so as to widen the diameter of the rotor.


Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,998,792 in view of Grabau.  Regarding claim 32, although the ‘792 patent does not explicitly disclose wherein the stretch-resistant fibers are selected from at least one of high-strength plastic fibers, glass fibers, or carbon fibers, Grabau discloses this limitation ([0055]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a blade with stretch-resistant fibers comprising the materials listed by Grabau, when using the pump described by the ‘792 patent, as doing so advantageously allows the resulting blades to account for the different stresses experienced by the edges, as discussed by Grabau ([0053]).  

Claims 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 8 of U.S. Patent No. 8,998,792 in view of McBride.  Regarding claims 33 and 34, although the ‘792 patent does not explicitly disclose wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor and stretched in the expanded state of the rotor, McBride describes these limitations ([0042] - [0046]; figures 1A and 1B).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the locations and properties of the fibers in a manner similar to that described by McBride when using the pump described by the ‘792 patent, as doing so advantageously allows the resulting rotor and blades to optimally respond to changes in the compression state of the pump. 

Claims 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,404,505 in view of McBride. 
Regarding claim 29, claims 1 and 7 recite substantially equivalent limitations as pending claim 29, as shown in the table below, with the exception of not explicitly reciting wherein the first material has a permanent elongation limit.  However, McBride describes this limitation ([0071]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate an elongation limit similar to that described by McBride when using the pump described by the ‘505 patent, as doing so advantageously allows the resulting pump to maintain safer working conditions.  The Examiner also respectfully submits that, with any flexible material, an elongation limit is an inherent property, as there will be some maximum amount that the material can stretch before tearing.  A brief, but non-exhaustive matching of the pending claims and the issued claims is provided below. 
Application No. 16/868,907
Pending Claims
U.S. Patent No. 9,404,505
Issued Claims
29. 
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, and an expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, and the expanded state, wherein the at least one rotor blade has a leading side and a trailing side with respect to a direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, a fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, and wherein the leading side of the rotor blade comprises a first material 



and wherein the trailing side of the rotor blade comprises a second material, 



wherein the first material has a permanent elongation limit (this limitation is not explicitly recited in the patented claims; please see note above)
1. 
A fluid pump, comprising a rotor with at least one rotor blade for conveying fluid, the rotor being variable with respect to its diameter between a compressed state, and an expanded state, wherein the at least one rotor blade deforms as the rotor transitions between the compressed state, and the expanded state, wherein the at least one rotor blade has a leading side and a trailing side with respect to the direction of rotation during conveying pump operation, and wherein the rotor is configured such that when the rotor is rotating during conveying pump operation, the fluid counterpressure is produced counter to the direction of rotation against the leading side of the at least one rotor blade, and wherein the rotor comprises a first material, wherein the first material comprises fibers.

7. 
The fluid pump of claim 1 wherein the leading side is comprised of the first material and the trailing side is comprised of a second material.
30.
The fluid pump of claim 29 wherein stretch-resistant fibers are embedded in the first material
1.
…wherein the first material comprises fibers.

2. 
The fluid pump of claim 1 wherein the fibers are stretch-resistant.
31. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are more stretch-resistant than the first material.
3. 
The fluid pump of claim 2 wherein the stretch-resistant fibers are more stretch-resistant than the first material.
32. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are selected from at least one of high-strength plastic fibers, glass fibers, or carbon fibers.
4. 
The fluid pump of claim 2 wherein the stretch-resistant fibers are selected from the group comprising: high-strength plastic fibers, glass fibers, and carbon fibers.
33. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor.
5. 
The fluid pump of claim 2 wherein the stretch-resistant fibers are unstretched in the compressed state of the rotor.
34. 
The fluid pump of claim 30 wherein the stretch-resistant fibers are stretched in the expanded state of the rotor.
6. 
The fluid pump of claim 2 wherein the stretch-resistant fibers are stretched in the expanded state of the rotor. 
35.
The fluid pump of claim 29 wherein the first material differs from the second material.
8. 
The fluid pump of claim 7 wherein the first material differs from the second material.
36. 
The fluid pump of claim 29 wherein the rotor is variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state.
9. 
The fluid pump of claim 1 wherein the rotor is variable with respect to its diameter between a compressed state, a first expanded state, and a second expanded state.
37. 
The fluid pump of claim 36, wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation.
10. 
The fluid pump of claim 9, wherein the second expanded state is achieved by means of a fluid counterpressure resulting from conveyance of fluid during rotation of the rotor during conveying pump operation.


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792